DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 16, 2022.  Claims 1-20 are currently pending. Claims 14-20 are currently withdrawn from consideration as being drawn to non-elected inventions. 

Election/Restrictions
Applicant’s election without traverse of Invention I(a) drawn to claims 1-13 in the reply filed on February 16, 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, it is unclear how the micromechanical suspension is supporting the first patterned layer above the second patterned layer with respect to the specification and limitation in claim 1. Claim 1 defines the first patterned layer 204 coupled to a substrate 202 and the second patterned layer 208 is disposed separately from the substrate 202, which describes the embodiment in Applicant’s figure 2. Yet, claim 6 describes a micromechanical suspension supporting the first patterned layer above the second patterned layer. The micromechanical suspension in figure 2 is described as element 220, which appears to suspend the second patterned layer 208 above the first patterned layer 204, with a gap therebetween 214 (Applicant’s specification paragraphs 40 and 54). It is unclear when claim 1 seems to be describing figure 2, how claim 6 would work. The specification does mention element 104 as being a micromechanical suspension with the first patterned layer (paragraph 40), but this does not make sense with how the claim language is in claim 1 having the first patterned layer coupled to the substrate and the second patterned layer disposed separately from the substrate. For examining purposes it will just be understood that there is a mechanical suspension element that provides a space between the two noted patterned layers, where one is above the other in an arbitrary direction. Please clarify. 
In regards to claim 7, it is unclear how an upper beam layer is coupled to a first surface of the first patterned layer and a spacer is coupled to a second surface of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al. (US 20120170114) in view of Arbabi et al. (US 20150219806).

Re claim 2: Domash as modified by Arbabi teaches the apparatus, wherein the control circuity (Domash, paragraph 54, 34, 49, 8, 12, micromechanical actuator, piezoelectric means, electrostatic means would require some control circuitry to move the second pattern layer 32 with respect to the first pattern layer 30) is configured to control the first patterned layer (Domash, 30) or the second patterned layer (32) to change the gap distance by reducing the gap distance from a first gap distance (Domash, 300nm) corresponding to the first transmittance value (Domash, .8) to a 
Re claim 3: Domash as modified by Arbabi teaches the apparatus, wherein the control circuity (Domash, paragraph 54, 34, 49, 8, 12, micromechanical actuator, piezoelectric means, electrostatic means would require some control circuitry to move the second pattern layer 32 with respect to the first pattern layer 30) is configured to control the first patterned layer (Domash, 30) or the second patterned layer (Domash, 32) to change the gap distance by increasing the gap distance from a first gap distance (Domash, 150nm) corresponding to the first transmittance value (Domash, between .8 and .9) to a second gap distance (Domash, 300nm) corresponding to the second transmittance value (Domash, .8); and wherein the first transmittance value (Domash, between .8 and .9) is greater than the second transmittance value (Domash, .8) (Domash, see fig. 4, paragraph 12).
Re claim 4: Domash as modified by Arbabi teaches the apparatus, wherein the control circuitry (Domash, paragraph 54, 34, 49, 8, 12, micromechanical actuator, piezoelectric means, electrostatic means would require some control circuitry to move the second pattern layer 32 with respect to the first pattern layer 30) is configured to control the first patterned layer (Domash, 30) or the second patterned layer (Domash, 32) to repeatedly change the gap distance between a first gap distance and a second gap distance to cause the transmittance for radiant energy of the selected wavelength 
Re claim 5: Domash as modified by Arbabi teaches the apparatus, wherein the first pattern and the second pattern are the same pattern (Domash, paragraph 54, identical).
Re claim 9: Domash as modified by Arbabi teaches the apparatus, wherein the first patterned layer (Domash, 30) and the second patterned layer (Domash, 32) comprise an array of unit cells including respective pattern features that have a dimension that is equal to or less than the selected wavelength (Domash, paragraph 38 and 39).
Re claim 11: Domash as modified by Arbabi teaches the apparatus, wherein the first patterned layer (Domash, 30) comprises a first metal and the second patterned layer (Domash, 32) comprises a second metal (Domash, paragraph 6), and the first patterned layer (Domash, 30) and the second patterned layer (Domash, 32) are configured to operate as a microelectromechanical device (Domash, paragraph 6, 51 and 62).

Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al. (US 20120170114) as modified by Arbabi et al. (US 20150219806) as applied to claim 1 above, and further in view of Yokura et al. (US 20050167597).
Re claim 6: Domash as modified by Arbabi teaches the substrate (Arbabi, 15) (Arbabi, fig. 1); the first patterned layer (Arbabi, 11, Domash, 30) coupled to the substrate (Arbabi, 15) and the second patterned layer (Arbabi, 12, Domash, 32) 
Re claim 7 (this claim is being interpreted as noted above in the 112 rejection): Domash as modified by Arbabi teaches the apparatus, further comprising a spacer (Arbabi, 13) coupled to a second surface of the 
Re claim 8: Domash as modified by Arbabi teaches the apparatus, wherein the control circuitry (Domash, paragraph 54, 34, 49, 8, 12, micromechanical actuator, piezoelectric means, electrostatic means would require some control circuitry to move the second pattern layer 32 with respect to the first pattern layer 30) is further configured to control the first patterned layer (Domash, 30) or the second patterned layer (Domash, 32) to move via an electrostatic means applied between the first patterned layer (Domash, 30) and the second patterned layer (Domash, 32) (Domash, paragraph 54, 34, 49, 8, 12, micromechanical actuator, piezoelectric means, electrostatic means would require some control circuitry to move the second pattern layer 32 with respect to the first pattern layer 30), but does not explicitly say electrostatic force. Yokura teaches wherein a control circuitry (paragraph 27) is further configured to control a first layer (13) or a second layer (15) to move via an electrostatic force applied between the first layer (13) and the second layer (15) (paragraph 27, see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an electrostatic force for the means in Domash as modified by Arbabi similar to Yokura in order to move the patterned layers in the vertical direction to desired position providing for more accurate positioning and desired light transmission. 
Re claim 13: Domash as modified by Arbabi teaches the apparatus, the first patterned layer (Domash, 30) and the second patterned layer (Domash, 32) disposed .  

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al. (US 20120170114) as modified by Arbabi et al. (US 20150219806) as applied to claim 1 above, and further in view of Shvets et al. (US 20180248268).
Re claim 10: Domash as modified by Arbabi teaches the apparatus, wherein the first patterned layer (Domash, 30) and the second patterned layer (Domash, 32) comprise an array of unit cells including respective pattern features that have a dimension that is equal to or less than the selected wavelength (Domash, paragraph 38 and 39), but does not specifically teach configured to filter radiant energy having a selected linear or circular polarization. Shvets teaches wherein a patterned layer (paragraph 21, 31 and 32, abstract) comprise an array of unit cells (paragraph 21, 31 . 

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al. (US 20120170114 herein after Domash ‘114) as modified by Arbabi et al. (US 20150219806) as applied to claim 1 above, and further in view of Domash (US 20130170018 herein after Domash ‘018).
Re claim 12: Domash ‘114 as modified by Arbabi teaches the apparatus, wherein the first patterned layer (Domash ‘114, 30) comprises a first metal and the second patterned layer (Domash ‘114, 32) comprises a second metal (Domash ‘114, paragraph 6), and the first patterned layer (Domash ‘114, 30) and the second patterned layer (Domash ‘114, 32) are configured to operate as a microelectromechanical device (Domash ‘114, paragraph 6, 51 and 62), but does not specifically teach the patterned layers comprise dielectric material. Domash ‘018 teaches wherein a patterned layer of a metasurface can be either metal patterns or dielectric patterns (paragraph 42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use dielectric material for the first and second pattern layers of Domash ‘114 as modified by Arbabi similar to Domash ‘018 in order to change the absorptions of certain 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878